 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 1 of 13 PageID #: 117


                                                                            1


 1                      UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK
 2
     - - - - - - - - - - - - - - - -X
 3   UNITED STATES OF AMERICA,      : 18-CR-134 (KAM)
                                    :
 4              Plaintiff,          :
                                    : United States Courthouse
 5           -against-              : Brooklyn, New York
                                    :
 6   DONVILLE INNISS,               :
                                    : Friday, January 25, 2019
 7             Defendant.           : 10:00 a.m.
     - - - - - - - - - - - - - - - -X
 8
                      TRANSCRIPT OF CRIMINAL CAUSE.
 9                  FOR TELEPHONIC STATUS CONFERENCE
                 BEFORE THE HONORABLE KIYO A. MATSUMOTO
10                    UNITED STATES DISTRICT JUDGE

11

12                          A P P E A R A N C E S:

13   For the Government:          RICHARD P. DONOGHUE, ESQ.
                                  United States Attorney
14                                Eastern District of New York
                                  271 Cadman Plaza East
15                                Brooklyn, New York 11201
                                  BY: SYLVIA SHWEDER, ESQ.
16                                     GERALD MOODY, ESQ.
                                       Assistant United States Attorneys
17
     For the Defendant:           LAW OFFICES OF ANTHONY L. RICCO
18                                20 Vesey Street
                                  Suite 400
19                                New York, New York 10007
                                  BY: STEVEN Z. LEGON, ESQ.
20

21

22   Court Reporter:        DAVID R. ROY, RPR
                            225 Cadman Plaza East
23                          Brooklyn, New York 11201
                            drroyofcr@gmail.com
24
     Proceedings recorded by Stenographic machine shorthand,
25   transcript produced by Computer-Assisted Transcription.



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 2 of 13 PageID #: 118


                                    Proceedings                             2


 1               (In open court; Telephone call initiated.)

 2               THE COURT:     Hello.   Good morning.      This is

 3   Judge Matsumoto.     This is a status conference in the case of

 4   United States versus Donville Inniss.

 5               Will the Government first state its appearance,

 6   please.

 7               (No audible response.)

 8               THE COURT:     Who is appearing for the Government?

 9               (No audible response.)

10               THE COURT:     Hello?   Can the parties hear me?

11               MS. SHWEDER:     Yes, Your Honor.

12               THE COURT:     All right.    This is a status

13   conference in the case United States versus Donville Inniss,

14   18-CR-134.

15               Who is on the line for the Government, please.

16               MS. SHWEDER:     Sylvia Shweder for the

17   United States.     Good morning, Your Honor.

18               THE COURT:     Good morning.

19               And what about for Mr. Inniss?

20               MR. MOODY:     Gerald Moody for the United States is

21   also on.    Good morning, Your Honor.

22               THE COURT:     Good morning.

23               MR. LEGON:     Good morning, Your Honor.      Steven

24   Legon from the Offices of Attorney Anthony Ricco appearing

25   for Donville Inniss, who is also on the line, Your Honor.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 3 of 13 PageID #: 119


                                      Proceedings                           3


 1               THE COURT:     All right.

 2               THE DEFENDANT:       Good morning, Your Honor.

 3               THE COURT:     All right.    So we have Mr. Legon with

 4   Mr. Inniss, and Mr. Inniss is also on the line.

 5               MR. LEGON:     Yes, Your Honor.

 6               THE COURT:     All right.    Thank you.

 7               I would like to note that this telephone

 8   conference is being held with -- at the request and with the

 9   consent of all the parties given the fact that Mr. Inniss

10   resides currently in Florida, and I think that for the

11   convenience of the parties that we agreed to do this by

12   telephone.

13               All right.     Does anyone object to this telephone

14   conference?

15               (No audible response.)

16               THE COURT:     No.

17               MR. LEGON:     No, Your Honor, no objection.

18               THE COURT:     All right.    So I wanted to hold this

19   conference because I know that Mr. Ricco's appearance in

20   this case, his firm's appearance is fairly recent, and we

21   have currently this case set for trial, I believe, on

22   June 24.    And I just wanted to see if that is still an

23   acceptable date for the parties?

24               MS. SHWEDER:     Obviously, that works for the

25   Government, Your Honor.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 4 of 13 PageID #: 120


                                    Proceedings                             4


 1               MR. LEGON:     Your Honor, Steven Legon for the

 2   defense.    I have spoken to the Government and we have

 3   briefly discussed the possibility making a request for the

 4   trial to be pushed back.        I think that Mr. Ricco's

 5   instructions to me were to not ask for an adjournment unless

 6   one was offered.     At this point, I believe that we can try

 7   the case in September -- excuse me in June -- the June's

 8   date; however, Mr. Ricco would prefer to try it in

 9   September.    But I'm just throwing it out there and I'm not

10   making the request, I'm just letting the Court know where we

11   stand.

12               THE COURT:     Well, saying you are not making a

13   request but expressing a preference to have a trial in

14   September is somewhat -- intention.         So if Mr. Ricco does

15   want to adjourn --

16               MR. LEGON:     Well --

17               THE COURT:     -- he needs to be clear.     And the

18   reason I am saying this is not because of anything

19   particular to Mr. Ricco or the case or anything else, but I

20   do have a fairly significant trial that I would slot into

21   that date in June if this trial were not proceeding.

22               And then I note the other issue, which is I

23   believe the indictment in this case named other defendants,

24   and I did not know whether they are expected to be before

25   the Court and whether we would have the ability to include



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 5 of 13 PageID #: 121


                                    Proceedings                                5


 1   them in the trial as well.        If pushing it back were to

 2   result in, you know, a more cohesive single trial versus

 3   perhaps individual multiple trials.

 4               MS. SHWEDER:     Right, Your Honor.        I think

 5   there's -- probably if it were in June there would be no

 6   chance of it.     If it was in September, there would be some

 7   chance of it.     We have to extradite for both of the other

 8   defendants, and extradition processes, are -- as Your Honor

 9   knows, I'm sure -- you know, it's just unpredictable.            And

10   so while there would be more chance if it were held in

11   September, I wouldn't want to say, Oh, you know, then we'll

12   definitely be able to have it done and disappoint everybody,

13   so...

14               THE COURT:     All right.

15               MS. SHWEDER:     There is more of a chance in

16   September, though.

17               THE COURT:     All right.    I means, it just seems to

18   me to be more efficient, and if that is Mr. Ricco's

19   preference I would be happy to accommodate him.             But I would

20   want to note on the record that that, you know, is his

21   preference.

22               Is there any objection to that given what defense

23   counsel has stated here on the record?

24               MS. SHWEDER:     Well --

25               MR. LEGON:     I'll let the prosecution answer.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 6 of 13 PageID #: 122


                                    Proceedings                             6


 1               THE COURT:     Well, no.    The question is directed to

 2   you, sir.

 3               MR. LEGON:     Okay.   Your Honor, we're very mindful

 4   of the Court's scheduling order, and we did not want to do

 5   anything to inconvenience the Court unduly; and certainly we

 6   will abide by the direction of the Court, so we have no

 7   objection.

 8               THE COURT:     I know you do not have an objection,

 9   but you stated that Mr. Ricco preferred to have the trial in

10   September.    Is that --

11               MR. LEGON:     That is -- that is correct.

12               THE COURT:     All right.    So that is why I am

13   willing to accommodate that preference.          I understand there

14   may be --

15               MR. LEGON:     And, you know -- Your Honor, I

16   apologize.    You were breaking up a little bit on the phone

17   there.   I may not exactly heard what I thought I heard.

18               But we would prefer to have the trial date moved

19   to September.     That is that would work better for the

20   defense.

21               THE COURT:     Well, let me say this:      The motion

22   schedule would probably stay as is.         The complication may be

23   if we have the other defendants join in this case and before

24   the Court whether a further trial delay would result because

25   they may need time to file motions or review discovery, et



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 7 of 13 PageID #: 123


                                       Proceedings                          7


 1   cetera.    And I would not want do delay Mr. Inniss's right to

 2   a trial.    I am happy to keep this on June 24th.

 3               So I guess what I would say to you, Mr. -- I'm

 4   sorry, Mr. Legon --

 5               MR. LEGON:     Yes.

 6               THE COURT:     -- you really need to be clear about

 7   what you would like to do.          I am ready and willing and able

 8   to try this case in June and if necessary, when the other

 9   defendants are here before the Court we will have to do

10   another trial if they do not plead.         So, you know, you need

11   to decide.    It is just unclear to me what, absent a request

12   to adjourn, whether that makes sense to adjourn it.           I

13   understand his preference that he has not stated that he

14   wants to have a postponement of this trial.

15               So given that, I suppose we will stick with the

16   June 24th trial date, and the Government will keep us posted

17   as to whether or not any of these defendants are expected to

18   come to the court -- before this Court in the future.             If

19   they are brought here and arraigned in February, then I

20   think a late June trial date is probably still possible.

21   But if they request a later date, then we can think about a

22   trial in the fall.

23               Does that make sense to --

24               MS. SHWEDER:     Yes, Your Honor.

25               THE COURT:     Is that an acceptable plan?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 8 of 13 PageID #: 124


                                    Proceedings                             8


 1               MS. SHWEDER:     Yes, Your Honor.

 2               THE COURT:     All right.

 3               MR. LEGON:     Yes, Your Honor.

 4               THE COURT:     All right.    So we will ask, then,

 5   whether Mr. Inniss wants to join in any application to

 6   exclude time up through and including the June 24th trial

 7   date?

 8               MR. LEGON:     Yes, Your Honor, we have no objection

 9   to the exclusion of time.

10               THE COURT:     All right.    So, sir, what I would

11   suggest you do is write a letter to that fact, that you will

12   continue to the exclusion of time through and including

13   June 24th.

14               And does the Government have an objection for the

15   exclusion of time?

16               MS. SHWEDER:     Of course not, Your Honor.

17               THE COURT:     And, Mr. Inniss, you previously were

18   advised by the Court of your right to a speedy trial,

19   because I believe --

20               THE DEFENDANT:     Yes, Your Honor.

21               THE COURT:     -- exclusion of time up through today,

22   and because you now have a new attorney on board, do you

23   agree with and join in the application to exclude time from

24   the speedy trial right up through and including June 24th.

25               THE DEFENDANT:     Yes, Your Honor.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
 Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 9 of 13 PageID #: 125


                                    Proceedings                             9


 1               THE COURT:     All right.    Well, then we will grant

 2   the application for the reasons stated on the record,

 3   particularly the new counsel's appearance, the need to

 4   review discovery to prepare for trial, and I suppose --

 5               Well, do the parties anticipate motions?

 6               MS. SHWEDER:     Yes, Your Honor.

 7               THE COURT:     All right.

 8               MR. LEGON:     Your Honor, we're uncertain at this

 9   time.

10               THE COURT:     All right.    But you had indicated

11   earlier in this conversation that you were willing to abide

12   by any Court-ordered scheduling.

13               Is that still the case?

14               MR. LEGON:     Yes, that is correct, Your Honor.

15               THE COURT:     All right.

16               Now, Ms. Shweder, did we arraign Mr. Inniss yet on

17   the superseding indictment?         I see an order that

18   indicates --

19               MS. SHWEDER:     Yes.

20               THE COURT:     Okay.

21               MS. SHWEDER:     Oh, I'm sorry.     Yes.   Yes,

22   Your Honor, on August 23, 2018 you arraigned Mr. Inniss on

23   both the underlying indictment and the superseding

24   indictment.

25               THE COURT:     All right.    Great.   Thank you.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 10 of 13 PageID #: 126


                                   Proceedings                            10


 1              All right.     I just want to go back and review the

 2   docket and see if there has been a pretrial scheduling order

 3   for all motions yet?

 4              MS. SHWEDER:     Yes, Your Honor, on January 9th.

 5              THE COURT:     January 9th.    Okay.   Good.   Yes, I see

 6   it now.   Thank you.

 7              All right.     So, Mr. Legon, we will expect to see

 8   any motions from the defense side according to the schedule

 9   that was just issued.      Would you like another status between

10   now and then, between now and the trial date?          I do not

11   think that that would be a bad idea.

12              Do the party have a need to --

13              MR. LEGON:     Yes, Your Honor.

14              THE COURT:     I'm sorry.    Go ahead, sir.

15              MR. LEGON:     I'm sorry.    I'm sorry, Your Honor.

16              Proceed.

17              I just -- you're breaking up a little bit on my

18   phone, and I wasn't able to hear everything that was being

19   said in the last few seconds.

20              THE COURT:     If you are on a cell phone, then maybe

21   in the future if you want to do a phone conference, you

22   should use a landline because I had trouble at times, not

23   now but at the beginning of the conference, where you were

24   breaking up as well.

25              Is there anything --



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 11 of 13 PageID #: 127


                                     Proceedings                          11


 1              MR. LEGON:     I'm sorry, Your Honor.

 2              THE COURT:     Do you want me to repeat anything,

 3   Mr. Legon?

 4              (No audible response.)

 5              THE COURT:     No?

 6              All right.     So we have --

 7              MR. LEGON:     Hello?

 8              THE COURT:     Did you want me to repeat anything,

 9   sir?

10              MR. LEGON:     Oh, no, no, no, no.     I -- I -- I can

11   hear you now.    I can hear you now, Your Honor.

12              THE COURT:     All right.    So the question was, you

13   indicated that you could abide by the January 9th scheduling

14   order for motions.      And we had asked you to file the joint

15   status letter by April 26, 2019.

16              But if there is a need for a status conference

17   before that date, please let me know.         All right?

18              MR. LEGON:     Certainly, Your Honor.

19              MS. SHWEDER:     Thank you.

20              MR. LEGON:     And if I may just add one thing?

21              Obviously, our review of discovery may yield some

22   motions that we're unaware of at this time, and we're going

23   through the discovery as quickly as we could.          We have all

24   the discovery from the Government and received the most

25   recent disclosure last week.        And at this juncture, we don't



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 12 of 13 PageID #: 128


                                   Proceedings                            12


 1   see any motion that would be necessitated by the discovery

 2   reviews.   But once again, that's always in any case, a

 3   possibility that upon reviewing some new information, a new

 4   motion may arise and we would seek to file that within the

 5   schedule deadline.      And if -- if we need discovered

 6   something after the deadline we would make it known to

 7   the Court.

 8              THE COURT:     All right.    Well, I think the time

 9   between now and March 4th is sufficient to allow you to

10   review the discovery and determine whether and what motions

11   to make.   So if the March 4th deadline is not going to be

12   feasible, hopefully, you will write me in advance of that

13   date.   But if we are going forward with June for the trial,

14   then I would not be willing or would be able to give you

15   much more in the way of adjournment, because I will be in

16   trial pretty much starting April 1st through and including

17   the day of this trial.

18              Is there anything else we need to address from the

19   parties?

20              MS. SHWEDER:     Not from the Government.

21              THE COURT:     All right.    So --

22              MR. LEGON:     Not from Defense, Your Honor.

23              THE COURT:     Thank you.

24              All right.     So, sir, Mr. Legon, I hope to see your

25   letter before close of business today indicating that your



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:18-cr-00134-KAM Document 36 Filed 02/15/19 Page 13 of 13 PageID #: 129


                                                             Proceedings                                                           13


 1   client has joined in and request the exclusion of time and

 2   that he does not, you know, object to the exclusion of time

 3   up through and including June 24th.

 4                        All right?

 5                        MR. LEGON:                   Certainly, Your Honor.

 6                        THE COURT:                   All right.               Thank you very much.                           Have

 7   a good weekend everybody.

 8                        MS. SHWEDER:                     You, too.             Thank you, Your Honor.

 9                        MR. LEGON:                   You, too.             Thank you, Your Honor.

10                        THE COURT:                   All right.               Bye.

11                        (Matter concluded.)

12                                                            --oo0oo--

13

14

15

16

17    I   ( we)        c e r t i f y   t h a t     t h e    f o r e g o i n g     i s   a   c o r r e c t   t r a n s c r i p t
     f r o m   t h e     r e c o r d   o f    p r o c e e d i n g s    i n      t h e   a b o v e- e n t i t l e d     m a t t e r .
18
                          / s /   D a v i d       R.   Roy                                  J a n u a r y   2 5 ,    2 0 1 9
19                            DAVID          R.    ROY                                                D a t e


20

21

22

23

24

25



                                                  David R. Roy, RPR, CSR, CCR
                                                     Official Court Reporter
